DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.  Claims 3 & 17-20 are canceled by Applicant.  Claim 24 is newly presented.  Claims 1-2, 4-16, & 21-24 are pending.
 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot given the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 3/10/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1.  An igniter for a gas turbine engine, the igniter comprising: 
a base[[,]]; 
; and 
a heat spreader being in thermal conduction contact with the heating section of the glow plug heater rod and extending radially therefrom, the heat spreader being either disc-shaped or cross-hair shaped, the heat spreader defining a spreader face, a portion of the spreader face being radially spaced apart from the glow plug heater rod relative to the axis of the glow plug heater rod, the portion of the spreader face facing at least partially toward the glow plug heater rod such that an imaginary line protruding perpendicularly from the glow plug heater rod intersects the portion of the spreader face, the portion of the spreader face extending at an acute angle, relative to the axis, from the glow plug heater rod along an axial direction, relative to the axis, toward the rod end.  

2.  The igniter of claim 1, wherein the heat spreader is disc-shaped, the spreader face being frustoconical.  

4.  The igniter of claim 1, wherein the heat spreader is cross-hair shaped.  

14.  A gas turbine engine comprising: 
a casing[[,]]; 
a combustor liner within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber[[,]]; and 
an igniter, the igniter comprising: 
a base;
a glow plug heater rod extending from [[a]] the base the glow plug heater rod having a heating section extending axially between axially opposite ends of a heater contained within the glow plug heater rod; and 
a heat spreader being in thermal conduction contact with the glow plug heater rod and extending radially therefrom, the heat spreader located radially between a sleeve and the glow , wherein the heat spreader is spiral-shaped and defines a plurality of loops being radially offset from one another relative to the axis.  

15. - - CANCELED - - 

21.  An igniter for a gas turbine engine, the igniter comprising: 
a base[[,]]; 
a glow plug heater rod extending from the base along an axis and terminating in a rod end, the glow plug heater rod having a heating section extending axially between axially opposite ends of a heater contained within the glow plug heater rod[[,]];
a heat spreader being in thermal conduction contact with the heating section of the glow plug heater rod and extending radially therefrom[[,]]; and 
a housing circumferentially surrounding the glow plug heater rod, the rod end protruding beyond the housing, the heat spreader secured to an end of the housing, 
wherein the heat spreader is cross-hair shaped and at least a portion of the heat spreader is radially offset from the glow plug heater rod and oriented at least partially toward the glow plug heater rod such that an imaginary line protruding perpendicularly from the glow plug heater rod intersects the portion of the spreader face.  

24.  The gas turbine engine of claim 14, wherein a portion of the heat spreader is configured to face , and be exposed to, [[the]] a combustion chamber

Reasons for Allowance
Claims 1-2, 4-14, 16, & 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the portion of the spreader face extending at an acute angle, relative to the axis, from the glow plug heater rod along an axial direction, relative to the axis, toward the rod end.
Regarding Independent Claim 14, the prior art fails to teach, in combination with the other limitations of the claim, the heat spreader is spiral-shaped and defines a plurality of loops being radially offset from one another relative to the axis.  See Applicant’s argument, with which the examiner agrees, concerning Dam 5593607 in the email communication from Applicant’s representative dated 3/9/2022.
Regarding Independent Claim 21, the prior art fails to teach, in combination with the other limitations of the claim, the heat spreader is cross-hair shaped.  See Applicant’s argument (p. 4 of response filed 11/12/2021), with which the examiner agrees, concerning Saintsbury 3297914.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741